THE THIRTEENTH COURT OF APPEALS

                                    13-14-00214-CV


                                   Trinidad Rivera
                                            v.
  Port Arthur Independent School District, Johnny Brown, Barbara Polk, and Jermaine
                                        Cooper


                                    On appeal from the
                     136th District Court of Jefferson County, Texas
                               Trial Cause No. D-189,258


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

April 21, 2016.